Citation Nr: 1332327	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  12-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder from June 24, 2010? 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2010 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In September 2013, the appellant stated that he wished to withdraw the appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed. 





______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


